      Case 2:19-cr-00298-MHT-SRW Document 139 Filed 11/02/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )          CRIMINAL ACTION NO.
        v.                                    )             2:19cr298-MHT
                                              )                  (WO)
DEGREGORY DEON LEE                            )

                                          ORDER

       During sentencing on October 30, 2020, the issue of

defendant        DeGregory             Deon   Lee’s       competency     to   stand

trial was discussed, in particular, with the forensic

psychologist, Dr. Sarah Vinson.                          So that the record is

clear, it is ORDERED and DECLARED that the court does

not      have        a    bona         fide   doubt       regarding      defendant

DeGregory        Deon          Lee’s    competency        to    stand   trial,     see

United States v. Nickels, 324 F.3d 1250, 1251 (11th

Cir. 2003) (citation omitted), and, indeed, the court

finds that he is competent to stand trial, that is,

that     he     is       not    suffering         from    a    mental   disease     or

defect rendering him mentally incompetent to the extent

that     he     is       not     able    to   understand          the   nature     and

consequences             of     the     proceedings           against   him   or   to
   Case 2:19-cr-00298-MHT-SRW Document 139 Filed 11/02/20 Page 2 of 2




assist properly in his defense.

    DONE, this the 2nd day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   2
